REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, DeGolia et al. (US 2005/0246174 A1) generally discloses the aspect of accessing one or more stored training dialogs  employed to train at least one of an entity extractor or a response model of with a conversational system; receiving a selection to display the training dialogs in a tree form; generating the tree form of the training dialogs based at least on the received selection, the tree form displaying the stored training dialogs as nodes with branches representing decision points; and updating the stored training dialogs based at least on modifications received to the tree form to obtain updated training dialogs (US 2020/0329140B1) further teaches the updated training dialogs providing a basis for further training of the entity extractor or the response model of the conversational system.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	wherein generating the tree form includes merging two or more of the training dialogs into a common node based at least upon the two or more of the training dialogs sharing a common state and a common action; displaying the tree form of the training dialogs, including the common node and one or more other nodes of the tree form. 
The claim limitations are quite unique in the sense that the nodes would only merge into a common node if the two nodes share both common state and common action which is not taught in the prior arts.  

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Liden Pub. No.: 2020/0334568. As such, while inputs 306 are shown as separate training dialogs in field 214 of FIG. 2, they can be merged into a single round for purposes of the tree view because the inputs (albeit being different) result in one or more common states 308 and common actions 310. Specifically, as a result of each of inputs “Order a cheese pizza,” “Pizza with peppers and olives,” and “Mushroom pizza,” the chatbot can determine that one or more Toppings entities were introduced in the input, and as such, the state 308 of the chatbot can reflect “(1) Toppings” as indicating that the chatbot state memory is currently storing toppings for the pizza. Furthermore, the actions 310 to be taken by the chatbot are also common between the training dialogs based on the chatbot state 308.
ii. Varadarajan et al., Pub. No: 2020/0142878A1: In scenarios where a second tree (such as the second tree 760 of FIG. 14B) is created, an anchor merge may later merge the second anchor tree 760 into the root anchor tree 744. Such an anchor merge is shown in FIG. 15 and results in root anchor tree 744-3. As with the simple example where no breakdown occurred (FIG. 12), the anchor tree 744-3 is equivalent to the anchor tree 744-2 of FIG. 14A. In other words, the eventual state is the same regardless of whether an additional anchor was originally created or not..
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179